                Case 2:20-cr-00148-JLR Document 39 Filed 12/23/20 Page 1 of 3



1                                                                                                  Judge Robart
2

3

4

5

6

7                                     UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
8
     UNITED STATES OF AMERICA,                  )
9                                               )
                                                )                   NO. CR20-148 JLR
10                                  Plaintiff,  )
                 v.                             )                   DEFENDANT JACKSON’S
11                                              )                   UNOPPOSED MOTION FOR
                                                )                   VIDEO OR TELEPHONIC
12                                              )                   PLEA HEARING
     KELLY T. JACKSON,                          )
13                                              )                   NOTED: Jan. 1, 2021
                              Defendant.        )
14   __________________________________________ )
15
             Kelly Jackson, by and through counsel Robert Goldsmith, requests that this Court authorize a
16
     guilty plea hearing via video or telephone conference as soon as practical because further delays in this
17
     case risk “serious harm to the interests of justice.” See General Order No. 04-20 (3/30/20). Mr. Jackson
18
     consents to a video or telephonic hearing. The United States of America, through Assistant United States
19
     Attorney Todd Greenberg, does not oppose this motion.
20
             I. Background
21
             Mr. Jackson was indicted on September 10, 2020, with two counts of unlawful possession of a
22
     destructive device in violation of 26 U.S.C. §§ 5861(d) and 5845(a)(8), and two counts of arson in violation
23
     of 18 U.S.C. §§ 844(f)(1) and 844 (i). Mr. Jackson was arraigned on September 15, 2020, and the Court
24
     later continued his trial to February 1, 2021, with pretrial motions due by December 23, 2020.
25

26   MOTION for Remote Hearing - 1

27                                                                                       ROBERT W. GOLDSMITH
                                                                                           Attorney at law
28                                                                                         705 Second Ave.
                                                                                        Seattle, WA 98104
                                                                                           (206) 623-1592
                Case 2:20-cr-00148-JLR Document 39 Filed 12/23/20 Page 2 of 3



1
             After his arrest on September 9, 2010, Jackson was initially detained. On September 24, 2020, the
2
     Magistrate Court ordered a temporary release to an inpatient facility in Arizona, where Jackson resided
3
     from October 3, 2020, until November 3, 2020. On November 10, 2020, the Magistrate Court approved
4
     of his continuing release with 6 weeks of residence at an outpatient residential facility in Tacoma, with a
5
     subsequent release date of December 23, 2020, after which he will reside with his parents in Edmonds,
6
     WA.
7
             The Government and Mr. Jackson have reached a plea agreement pursuant to which Mr. Jackson
8
     is expected to plead guilty to Counts 1 and 3, unlawful possession of a destructive device, with the
9
     Government agreeing to dismiss Counts 2 and 4, the arson charges. The Government has also agreed to
10
     request no more than the Guideline range which the Court determines at sentencing, while the defense can
11
     ask for any sentence.
12
             II. Discussion
13
     Under General Order 04-20, felony pleas and sentencings may proceed by video or telephone conferencing
14
     if “the district judge in a particular case finds for specific reasons that the plea or sentencing in that case
15
     cannot be further delayed without serious harm to the interests of justice.” Through subsequent General
16
     Orders, the Court has extended such procedures until well into the new year, 2021. The interests of justice
17
     are served by allowing Mr. Jackson to enter his guilty plea now so that this matter can move forward
18
     toward sentencing. As noted, pretrial motions are due this week. Proceeding with a remote guilty plea
19
     will aid the efficient administration of justice by clearing the court calendar of trials during the shutdown
20
     brought about by the COVID-19 epidemic and eliminating the need for pretrial litigation. What is more,
21
     Kelly Jackson is just 20 years old, and would like to move on with his life, instead of waiting for the
22
     Pandemic to dissipate and allow matters to re-open. This further serves the interests of justice.
23
             III. Conclusion
24
     For the above-stated reasons, the defense respectfully requests that the Court find that further delay would
25

26   MOTION for Remote Hearing - 2

27                                                                                         ROBERT W. GOLDSMITH
                                                                                             Attorney at law
28                                                                                           705 Second Ave.
                                                                                          Seattle, WA 98104
                                                                                             (206) 623-1592
                Case 2:20-cr-00148-JLR Document 39 Filed 12/23/20 Page 3 of 3



1
     cause “serious harm to the interests of justice” and authorize the scheduling of a guilty plea hearing by
2
     videoconference at a date and time available to the Court and the parties.
3
     Dated 23 December 2020.                                        Respectfully submitted,
4

5

6                                                                   /s/ R. Goldsmith________________
                                                                    Robert Goldsmith, WSBA #12265
7                                                                   Email: Bobgoldsmith52@gmail.com
                                                                    Attorney for Defendant
8

9

10                                        CERTIFICATE OF SERVICE
11           I hereby certify that on the 23rd day of December, 2020, I electronically filed the foregoing with
12
     the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent electronically to the
13
     Assistant U.S. Attorney, counsel of record for the Government.
14

15   DATED this 23rd day of December, 2020

16   .
                                                    _/s/ R. Goldsmith_____________
17
                                                    Robert Goldsmith,WSBA # 12265
18                                                  Email: Bobgoldsmith52@gmail.com
                                                    Attorney for defendant
19

20

21

22

23

24

25

26   MOTION for Remote Hearing - 3

27                                                                                      ROBERT W. GOLDSMITH
                                                                                          Attorney at law
28                                                                                        705 Second Ave.
                                                                                       Seattle, WA 98104
                                                                                          (206) 623-1592
